SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 1 ) CMSF Corp. (Name of Issuer) Preferred Series A (Title of Class of Securities) 12600X106 (CUSIP Number) Russell Cleveland RENN Capital Group, Inc. 8080 N. Central Expressway, Suite 210, LB 59 Dallas, TX 75206 214-891-8294 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) 8/10/2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. Note: Schedules filed in paper format shall include a signed original and five copies of the Schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 133765107 1 NAME OF REPORTING PERSON RENN Global Entrepreneurs Fund, Inc. 75-2533518 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a)o (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)  6 CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 250,000 (1) 8SHARED VOTING POWER 1,000,000 (1) 9SOLE DISPOSITIVE POWER 250,000 (1) 10SHARED DISPOSITIVE POWER 1,000,000 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 250,000 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25% 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) IV RENN Global Entrepreneurs Fund, Inc. (“RENNGlobal”),RENN Universal Growth Investment Trust PLC., (“RUSGIT”) are the owners of record of the shares and shares voting power and dispositive powerover the shares with RENN Capital Group, Inc.(“RENN”), its Investment Adviser pursuant to an investment advisory agreement, Russell Cleveland is the President of RENN, RENNGlobal & serves on the board of RUSGIT and CMSF and may be deemed to have beneficial ownership. Mr. Cleveland disclaims any beneficial interest or ownership. RENN Global Entrepreneurs Fund, Inc. (“RENNGlobal”), RENN Universal Growth Investment Trust PLC., (“RUSGIT”) are the owners of record of the shares and shares dispositive power over the shares with RENN Capital Group, Inc.(“RENN”), its Investment Adviser pursuant to an investment advisory agreement, Russell Cleveland is the President of RENN, RENNGlobal & serves on the board of RUSGIT and CMSF and he disclaims any beneficial interest or ownership. INTRODUCTION ITEM 1.Security and Issuer CMSF Corp. 980 Enchanted Way, Suite 201, Simi Valley, CA 93065 ITEM2. Identity and Background (a) RENN Global Entrepreneurs Fund, Inc. (b) 8080 N. Central Expressway, Suite 210, LB 59, Dallas, TX 75206 (c) RENN is an Investment Adviser and Russell Cleveland is the President of RENN, RENNGlobal & serves on the board of RUSGIT and CMSF. (d) N/A (e) N/A (f) Texas ITEM3. Source and Amount of Funds or Other Consideration These shares were received from the conversion of a $250,000 promissory note into 250,000 shares of Preferred Series A. ITEM4. Purpose of Transaction To convert promissory noted and take an equity position. ITEM5. Interests in Securities of the Company ITEM6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Company ITEM7. Material to be Filed as Exhibits SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. 8/19/2011 /s/ Rene Jones POA Russell Cleveland President
